Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance

The following is an examiner's statement of reasons for allowance:
The primary reason for the indication of the allowability of claims 1-3, 5-10 is the inclusion therein of the limitations of a printer’s housing wherein a second-posture keeping structure to keep the housing in the second posture in a state in which the cylindrical surface is opposed to the tables wherein the second-posture keeping structure is realized by a structure in which the single motor is located in the housing right under an axis of the housing when the housing takes the second posture. These limitations are neither suggested nor taught by the prior art of record, alone or in combination as claimed.
The primary reason for the indication of the allowability of claims 11-14 is the inclusion therein of the limitations of a printer’s housing wherein a second posture in which a specific portion of the cylindrical surface is opposed to the table, the specific portion being a part of the cylindrical surface, the outlet being defined at a position of the cylindrical surface at which the printing medium stored in the housing is dischargeable from the outlet irrespective of whether the housing takes the first posture or the second posture on the table; and a second-posture keeping structure to keep the housing in the second posture in a state in which the specific portion of the cylindrical surface is opposed to the table, wherein the printer further comprises a recess provided in the housing, the printing medium being mounted in the recess. These limitations are neither suggested nor taught by the prior art of record, alone or in combination as claimed.
The primary reason for the indication of the allowability of claims 15-22 is the inclusion therein of the limitations of a printer’s housing wherein an operational portion defined on the cylindrical surface .
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Patent Application Information Retrieval (PAIR)
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)
Contact Information
Any inquiry concerning this communication should be directed to examiner Thinh Nguyen at telephone number (571) 272-2257. The examiner can generally be reached Mon-Fri 8:30AM – 5:00PM. The official fax phone number for the organization is (571) 273-8300. The examiner supervisor, Matthew Luu, can also be reached at (571) 272-7663.
	
/Thinh H Nguyen/
Primary Examiner, Art Unit 2853
July 2, 2021